Exhibit 10.1.4

THE CONSOLIDATED EDISON, INC.

STOCK PURCHASE PLAN

As Amended and Restated Effective May 19, 2008



--------------------------------------------------------------------------------

THE CONSOLIDATED EDISON, INC.

STOCK PURCHASE PLAN

Table of Contents

 

ARTICLE

  

TITLE

   PAGE ARTICLE I    Definitions    1 ARTICLE II    Shares Subject to Plan and
Duration    3 ARTICLE III    Maximum Employee Investment    3 ARTICLE IV   
Means of Payment of Employee Contributions    4 ARTICLE V    Employer
Contributions    6

ARTICLE VI

   Purchase of Shares    6 ARTICLE VII    Custody of Shares; Distributions from
Accounts    8 ARTICLE VIII    Termination of Status as Employee; Leave of
Absence    9 ARTICLE IX    Stock Dividends and Stock Splits; Rights Offerings;
Other Non-Cash Distribution    10 ARTICLE X    Voting of Shares    11 ARTICLE XI
   Termination and Modification; Responsibility of Company and Plan Director   
11 ARTICLE XII    Administration, Operation and General Provisions    12

Appendix A – Employer Contributions

Appendix B – Employer and Participating Employees



--------------------------------------------------------------------------------

PREAMBLE

The Stock Purchase Plan (“Plan”) provides a means for employees of Con Edison,
Inc.’s affiliated companies and members of their boards of directors to purchase
shares of stock of Consolidated Edison, Inc. without any fee, commission or
charges, other than the purchase price. In addition, these affiliated companies
can elect to contribute one dollar for each nine dollars invested by a
participating employee or board member to the purchase of his or her shares.
Effective May 19, 2008, the Plan has been amended and restated designating
Mellon Investor Services, LLC as the Plan agent and making changes in
administrative provisions, including the implementation of a website for
participant’s to use to access their account.



--------------------------------------------------------------------------------

ARTICLE I

Definitions

 

(a) “Account” means a custodian account established with the Agent to hold
Shares purchased under the Plan, and any Shares transferred to such Account
pursuant to Article 12, beneficially owned by an Employee. Such Account shall be
an individual Account unless such Employee shall designate in writing that it
shall be a joint Account, in which case it shall be a joint Account of such
Employee and such other person as such Employee shall have designated. A joint
Account may be converted to an individual Account of an Employee who is joint
holder of such Account, upon written request signed by such Employee and the
other joint holder of such Account. Any transfer taxes payable in connection
with a change from individual to joint Account or vice versa will be the
responsibility of the Employee. An Employee may not have more than one Account,
except that two Employees, each having an Account, may hold one or both of such
Accounts jointly. All distributions from a joint Account, whether of cash or
Shares, shall be made jointly to the Employee and the other holder of such joint
Account. All references in this Plan to distributions to an Employee shall in
the case of a joint Account be subject to the preceding sentence. Ineligibility
of an Employee to make investments under the Plan shall render the other holder
of a joint Account with such Employee likewise ineligible to make investments
through such Account.

 

(b) Affiliate” means any company which is a member of a controlled group of
corporations (as defined in Section 414(b) of the Internal Revenue Code
(“Code”)) which also includes as a member the Company; any trade or business
under common control (as defined in Section 414(c) of the Code) with the
Company; any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Section 414(m) of the Code) which
includes the Company; and any other entity required to be aggregated with the
Company pursuant to regulations under Section 414(o) of the Code.

 

(c) “Agent” means Mellon Investor Services LLC., or a successor or successors
designated by the Board to serve as Agent under this Plan.

 

(d) “Anniversary Date” for any Share or fractional Share held in an Account
shall mean the first day of the thirteenth month next following the Purchase
Period during which such Share or fractional Share was purchased for such
Account.

 

(e)

“Basic Rate of Pay” means in respect of a particular Purchase Period:

 

  (i) In the case of an Employee compensated on an hourly basis, 40 times his or
her basic hourly rate in effect at the beginning of such Purchase Period;

 

1



--------------------------------------------------------------------------------

  (ii) In the case of an Employee compensated on a monthly basis, his or her
basic annual rate in effect at the beginning of such Purchase Period, divided by
12; and

 

  (iii) In the case of an Employee compensated on a semi-monthly basis, his or
her basic annual rate in effect at the beginning of such Purchase Period,
divided by 24.

 

(f) “Board of Directors” means the Board of Directors of the Company.

 

(g) “Board of Trustees” means the Board of Trustees of the Employer.

 

(h) “Company” means Consolidated Edison, Inc.

 

(i) “Effective Date” means April 20, 2000.

 

(j) “Employee” means any person employed by the Employer or a Participating
Employer who has attained regular status as an active employee or who has
completed three months of the “on trial” or “probationary” period as of the
beginning of a Purchase Period. For purposes of this Plan only, “Employee” shall
also include a person who is a member of the Board of Directors of the Company,
the Board of Trustees of the Employer, and, if applicable, the board of
directors of a Participating Employer and not otherwise an Employee. Employee
also means a duly elected or appointed officer of the Company, the Employer or a
Participating Employer.

 

(k) “Employer” means Consolidated Edison Company of New York, Inc.

 

(l) “Investment Funds” means all funds received by the Agent or the Company
pursuant to Articles 4(a), 4(b), 6(a), and 6(b), plus the amount of all cash
dividends received by the Agent, other than dividends which are to be
distributed to Employees in accordance with instructions pursuant to Article
4(c).

 

(m) “Participating Employer” means an Affiliate which, with the approval of the
Board of Directors, has adopted the Plan for its Employees.

 

(n) “Plan” means the Consolidated Edison Inc. Stock Purchase Plan, as now or
hereafter in effect.

 

(o) “Plan Director” means the Vice President – Human Resources of the Employer
or such other person or persons as may from time to time be designated by the
Company or the Chief Executive Officer of the Employer to act as such Plan
Director in respect of the Plan. The Plan Director shall serve as such without
compensation and at the discretion of the Company or the Chief Executive Officer
of the Employer.

 

2



--------------------------------------------------------------------------------

(p) “Purchase Period” means a calendar month.

 

(q) “Shares” means shares of Common Stock of the Company whether newly issued by
or purchased directly from the Company, or purchased on any securities exchange
on which shares of Common Stock are traded, in the over-the-counter market or in
negotiated transactions with parties not affiliated with the Company, and
includes both full and fractional Shares unless otherwise specified.

 

(r) “Share Price” depends on the source of the Shares and shall be determined in
accordance with Article 6.

 

(s) “Shareholders’ Approval Date” means May 16, 2004.

ARTICLE II

Shares Subject to Plan and Duration.

The Plan terminates on May 17, 2014, unless sooner terminated by the Board of
Directors. The Employee’s rights upon termination shall be as set forth in
Article 11 (a).

ARTICLE III

Maximum Employee Investment

 

(a) With respect to a particular Purchase Period, and subject to Article 7(e),
an Employee, other than an Employee who is a member of the Board of Directors,
Board of Trustees or board of directors of a Participating Employer and who is
not otherwise an Employee, may invest in the purchase of Shares pursuant to the
Plan an amount not in excess of 20% of such Employee’s Basic Rate of Pay,
multiplied by the number of pay periods of such Employee ending within such
Purchase Period provided, however, that an Employee may not invest more than
$25,000 pursuant to the Plan during any calendar year; and provided further that
amounts invested pursuant to Article 4(c) shall not be subject to such limits.

 

(b)

If at any time it is discovered that an Employee has invested in any Purchase
Period an amount in excess of the maximum investment permitted by this Article 3
for such Employee in such Purchase Period, then the maximum investment permitted
for such Employee shall thereafter be reduced by subtracting the amount of such
excess from the maximum amount which such Employee would otherwise

 

3



--------------------------------------------------------------------------------

 

be permitted to invest in the Purchase Period or Periods next following such
discovery, until the aggregate of such reductions shall equal the amount of such
excess. In any such case the Employee involved shall be notified by the Plan
Director and requested to appropriately restrict or suspend his or her
investments under the Plan during such Purchase Period or Periods. If an
Employee repeatedly exceeds the limitations of this Article 3, the Plan Director
may, in his or her sole discretion, suspend the eligibility of such Employee for
such period as the Plan Director, in his or her sole discretion, may determine.
Any such suspension shall have the same effect as a period of ineligibility
pursuant to Article 7(e).

ARTICLE IV

Means of Payment of Employee Contributions

Subject to the limitations of Article 3, an Employee may provide funds for the
purchase of Shares under the Plan by any one or more of the following methods:

 

(a) Payroll deductions. On a form provided by the Employer or a Participating
Employer, or in some other means as authorized by the Plan Director, an
Employee, other than an Employee who is a member of the Board of Directors,
Board of Trustees or board of directors of a Participating Employer and who is
not otherwise an Employee, may authorize payroll deductions to be made which are
not less than $2.00 per pay period, but in no case more than 20% of such
Employee’s Basic Rate of Pay. Payroll deductions shall commence as soon as
administratively possible but no later than the second Purchase Period after
receipt by the Agent of the payroll deduction authorization. Payroll deductions
shall continue for successive Purchase Periods until such Employee instructs the
Agent to make no further deductions or until such Employee’s participation in
the Plan shall be suspended under the provisions of Articles 3(b), 7(e) or 8(b),
or until his or her status as an Employee ceases, whichever shall first occur.
An Employee may change the rate of or terminate his or her payroll deductions,
and such change or termination shall be effective as soon as administratively
possible but no later than the second Purchase Period after receipt by the Agent
of a new authorization to change or terminate such deductions.

 

  (i) For Shares purchased other than from the Company, the Employer and any
Participating Employer shall pay over the amount of each payroll deduction so
authorized to the Agent, for the Account of the Employee, within five business
days after the date such amount would otherwise have been payable to such
Employee.

 

  (ii)

For Shares newly issued by or purchased directly from the Company, the Employer
and any Participating Employer shall pay over the amount of each payroll
deduction so authorized to the Company, for the purchase of Shares

 

4



--------------------------------------------------------------------------------

 

for the Employee, within five business days after the date such amount would
otherwise have been payable to such Employee. As promptly as practicable after
the last day of the Purchase Period, the Company shall cause the maximum number
of whole Shares to be newly issued by or purchased from the Company based on the
Share Price as determined by the Agent in accordance with Article 6(c), and will
cause these Shares to be sent to the Agent to be allocated to the Employees’
accounts.

 

(b)

Cash Payments. From time to time, but not more frequently than once during each
Purchase Period, an Employee may deliver to the Agent a money order or a check
acceptable to, and payable to the order of, the Agent, in an amount in each case
not less than $10.00, together with a direction, on a form provided by the
Employer, Participating Employer or the Agent, to purchase Shares pursuant to
the Plan. If such money order or check is received by the Agent from the 1st to
the 15th of the Purchase Period and is cleared with good funds prior to the 25th
of the Purchase Period such money order or check shall be applied during that
Purchase Period. If such money order or check is received by the Agent after the
15th of the Purchase Period and is cleared with good funds prior to the 25th of
the next Purchase Period such money order or check shall be applied during the
next Purchase Period. If such money order or check shall prove uncollectible, it
shall not be applied to the purchase of Shares. The aggregate amount so
delivered by an Employee, except an Employee who is a member of the Board of
Directors, Board of Trustees or board of directors of a Participating Employer
and who is not otherwise an Employee, during any Purchase Period may not exceed
$1,000.00.

 

(c) Dividend Reinvestment. Unless the Employee otherwise instructs the Agent,
the Agent shall apply dividends received with respect to Shares held in his or
her Account to the purchase, either from the Company or by the Agent, of
additional Shares. However, the Employee may instruct the Agent to distribute to
the Employee any such dividends received by the Agent for which the record date
has not occurred prior to the Agent’s receipt of such instructions. Any
dividends covered by such instructions shall be distributed by the Agent to such
Employee as promptly as practicable. Such instructions shall be revocable by the
Employee, effective with respect to any dividends for which the record date has
not occurred prior to the Agent’s receipt of such revocation.

 

(d) No Interest. There shall be no payment or accrual of interest in respect of
payments under the foregoing Articles 4(a), (b) and (c), while held by the
Employer, any Participating Employer, the Company, the Agent, or otherwise.

 

(e) Automated Telephone System and Website. The Agent’s automated telephone
voice response system and its website enables Employees to access account
information and authorize transactions over the telephone or the website
twenty-four (24) hours a day and generally replaces, other than the initial
enrollment form, all written authorization forms.

 

5



--------------------------------------------------------------------------------

ARTICLE V

Employer Contributions

 

(a) The Employer and any Participating Employer shall separately determine, in
its sole and absolute discretion, whether to make contributions on behalf of its
Employees who participate in the Plan. If the Employer or a Participating
Employer decides to make contributions on behalf of its Employees, Appendix “A”,
attached and incorporated herein as part of the Plan, shall provide the terms
and conditions for such contributions made by the Employer and any Participating
Employer.

 

(b) Appendix B, attached and incorporated herein as part of the Plan, sets forth
a list of the Employer and Participating Employers and states whether the
Employer or Participating Employer has determined to make contributions on
behalf of its Employees.

ARTICLE VI

Purchase of Shares

 

(a) For Shares purchased by the Agent - As and when Investment Funds are
received by it, the Agent shall promptly apply the same to the purchase, in one
or more transactions, of the maximum number of whole Shares obtainable at then
prevailing prices, exclusive of brokerage commissions and other expenses of
purchase. Such purchases may be made from the Company, on any securities
exchange where Shares are traded, in the over-the-counter market, or in
negotiated transactions. Shares purchased other than from the Company may be on
such terms as to price, delivery and otherwise as the Agent may determine to be
in the best interest of the Employees participating in the Plan. The Agent shall
complete such purchases as soon as practical after receipt of such funds, having
due regard for any applicable requirements of law affecting the timing or manner
of such purchases. If, for any reason, the Agent is unable, on or before the
last day of any Purchase Period, to apply all Investment Funds received by it
during such Purchase Period, then any such Investment Funds remaining in any
Account at the end of such Purchase shall be held by the Agent and applied as
soon as practical in a subsequent Purchase Period or Periods.

 

(b)

For Shares purchased from the Company - As and when Investment Funds are
received by it, the Company shall, as soon as practicable after the receipt of
such funds, notify the Agent of the amount received so the Agent can allocate
such amount to the account of each participant. The Agent shall determine the

 

6



--------------------------------------------------------------------------------

 

Purchase Price of all Shares purchased during the Purchase Period in accordance
with Article 6 (c). As soon as practicable after the last day of the Purchase
Period, the Company shall cause the maximum number of whole Shares to be newly
issued by or purchased from the Company based on the Share Price as determined
by the Agent and will cause these Shares to be sent to the Agent to be allocated
to the participants’ accounts. Any Investment Funds remaining with the Company
at the end of such Purchase Period shall be held by the Company and applied as
soon as practical in a subsequent Purchase Period or Periods.

 

(c) The price to participants for Shares purchased will depend on the source of
the Shares.

 

  (i) If the Shares are newly issued or purchased from the Company, a price
shall be assigned for any contribution made on the Employees’ payroll dates, the
dates dividends are reinvested, and the dates the Agent receives cash
contributions that are applied during the Purchase Period. The price assigned to
these contributions will be the average of the high and low prices at which
Shares were traded on the New York Stock Exchange Composite Transactions on the
trading day immediately preceding the Employees’ payroll dates, the date
dividends are reinvested, and the dates the Agent receives cash contributions
that are applied during the Purchase Period, as applicable. The Share Price will
be the weighted average price, exclusive of brokerage commissions and other
expenses of purchase, of all Shares using the price assigned for all
contributions made during the Purchase Period.

 

  (ii) If the Shares are purchased other than from the Company, the purchase
price per share shall be the weighted average cost, exclusive of brokerage
commissions and other expenses of purchase, of all Shares purchased by the Agent
during the Purchase Period.

 

(d) Promptly after the end of each Purchase Period, the Agent shall compute the
Share Price for such Purchase Period and shall allocate the Shares purchased
during such Purchase Period among the Employees’ Accounts by allocating to each
Account the number of full and fractional Shares obtained by dividing the Share
Price for such Purchase Period into the amount of Investment Funds applied for
such Account during such Purchase Period pursuant to Articles 6(a), (b) and (c).

 

7



--------------------------------------------------------------------------------

ARTICLE VII

Custody of Shares; Distributions from Accounts.

 

(a) The Shares purchased under the Plan shall be held in the name and custody of
the Agent or a nominee. The Agent shall mail periodic statements of account to
each participating Employee, showing such account information as the Plan
Director may from time to time determine. Account information is also available
as provided in Article 4(e). (b) An Employee may at any time direct that:

 

  (i) Certificates for some or all of the full Shares in his or her Account be
distributed to such Employee; or

 

  (ii) Some or all of the Shares in his or her Account, both full Shares and any
fractional Share, be sold, and the resulting cash proceeds distributed to such
Employee.

 

(b) In any such event, promptly after receipt of such direction by the Agent,
such distribution, or sale and distribution, shall be made by the Agent, whose
judgment as to the terms of any such sale shall be conclusive and binding. All
cash distributions, whether in respect of sales of full Shares or fractional
Shares, shall be net of any brokerage commissions, transfer taxes and service
charges incurred in connection with such sales.

 

(c) No Shares held in an Account may be assigned, pledged or hypothecated prior
to distribution from such Account of the related Share certificates. Neither may
any interest of an Employee in or under the Plan be assigned, pledged or
hypothecated.

 

(d) Subject to Article 1(a), all Share certificates distributed pursuant to this
Article 7 shall be in the name of the respective Employee.

 

(e) Subject to Article 12(c), an Employee participating in the Plan shall at all
times have the right to have all of the Shares in his or her Account distributed
or sold in accordance with Article 7(b). However, if an Employee shall direct
that a Share or fractional Share in his or her Account be so distributed or sold
prior to the Anniversary Date of such Share or fractional Share, such Employee
shall thereafter be ineligible (effective as of the first day of the Purchase
Period next succeeding such distribution or sale) to make further investments
under the Plan until the Anniversary Date of the most recently acquired Share or
fractional Share sold or distributed from such Employee’s Account pursuant to
Article 7(b) shall occur. In the event of such ineligibility:

 

  (i) Any authorization for payroll deductions given by such Employee pursuant
to Article 4(a) shall thereupon be revoked, such Employee shall be deemed to
have given instructions to distribute dividends pursuant to Article 4(c), any
Investment Funds held in such Employee’s Account shall be applied to purchase
Shares in the next Purchase Period but no further contributions pursuant to
Article 4(b) shall be accepted during such ineligibility.

 

8



--------------------------------------------------------------------------------

  (ii) Any full or fractional Shares remaining in such Employee’s Account shall
remain in such Account unless and until disposed of in accordance with Articles
7(b), 8(a) or 12(c).

 

  (iii) The Employee may conclusively rely on the information furnished by the
Agent, for the purpose of determining the number of Shares in such Employee’s
Account for which the Anniversary Date has occurred. Any direction for the sale
or distribution of Shares pursuant to Article 7(b) shall be satisfied first from
those Shares in such Account for which the Anniversary Date has at the time
occurred, unless the Employee otherwise expressly directs. Upon application by
an Employee, the Plan Director may, for good cause shown, waive all or any part
of any period of ineligibility which would otherwise result under this Article
7(e) from a sale or distribution of a specified Share or Shares from such
Employee’s Account. Such waiver shall be within the sole discretion of the Plan
Director, whose decision on any such application shall be final.

 

  (iv) The concept of “Anniversary Date” shall only apply to Shares of those
Employees of the Employer and of any Participating Employer who has determined
to make contributions on behalf of its Employees.

ARTICLE VIII

Termination of Status as Employee; Leave of Absence

 

(a) Subject to Article 1(a), when an Employee’s status as an Employee ceases,
any fractional Share in such Employee’s Account shall be sold and the proceeds
thereof, together with all full Shares in such Employee’s Account, shall be
distributed to such Employee (or in the event of death or disability, to his or
her legal representatives), without the necessity of any request by or on behalf
of the Employee under Article 7(b), as promptly as practicable after receipt by
the Agent of notice of such change of status, unless the Agent receives, within
thirty days after such change of status and prior to any such distribution, an
election by such former Employee (or his or her legal representatives as
aforesaid), to have such full Shares sold and the resulting cash proceeds
distributed. The judgment of the Agent as to the terms of any such sale shall be
conclusive and binding. All cash distributions, whether in respect of sale of
full Shares or fractional Shares, shall be net of any brokerage or commissions,
transfer taxes, and service charges incurred in connection with such sales. Any
Investment Funds held in such Employee’s Account that have not been applied to
purchase Shares shall also be distributed to such Employee (or in the event of
death or disability, to his or her legal representatives).

 

9



--------------------------------------------------------------------------------

(b) An Employee on an unpaid leave of absence shall be ineligible (effective as
of the first day of the first Purchase Period beginning during such an unpaid
leave of absence) to make further investments under the Plan until the
termination of such an unpaid leave of absence. Such ineligibility shall have
the same effects as a period of ineligibility arising under Article 7(e).

ARTICLE IX

Stock Dividends and Stock Splits; Rights Offerings;

Other Non-Cash Distribution

 

(a) Any Shares received as stock dividends or split shares distributed by the
Company on full or fractional Shares held in the Plan for an Employee will be
credited to the Employee’s Account. The Anniversary Date of any Share so
received shall be that of the Share in respect of which it shall be received.

 

(b) If the Company should determine to offer securities through the issuance of
rights to subscribe, warrants representing the rights on all Shares registered
in the name of the Agent (or a nominee) will be issued to the Agent. Except as
provided in the last three sentences of this Article 9(b), the Agent shall sell
such rights and distribute the proceeds among the Employees in proportion to the
full and fractional Shares held in each Employee’s Account on the record date
for such rights. Any Employee who wishes to exercise subscription rights on his
or her Plan Shares shall, prior to the record date for any such rights, advise
the Agent of such desire and make arrangements, satisfactory to the Company and
the Agent, to provide the Agent with funds to exercise such rights. Any Shares
so purchased shall be added to such Employee’s Account and any other securities
so purchased shall be delivered to such Employee. No contribution shall be made
under the Plan by the Employer or a Participating Employer in connection with
any such exercise of rights.

 

(c) Any non-cash distribution which the Company may make in respect of Shares
held by the Agent for the Accounts of Employees, except a distribution subject
to Articles 9(a) or (b), shall, to the extent practicable, be distributed in
kind to the Employees in proportion to the respective numbers of Shares in their
Accounts. To the extent that such a distribution in kind is not practicable,
such non-cash distribution shall be sold and the proceeds distributed in like
manner.

 

10



--------------------------------------------------------------------------------

ARTICLE X

Voting of Shares

Each Employee shall be provided with the opportunity to direct the manner in
which any Shares held in such Employee’s Account are to be voted and appropriate
procedures shall be established to enable the Employee to exercise such right.
The Company shall provide to each Employee for whose account Shares are held
under the Plan a copy of all proxy statements and annual, quarterly and other
reports distributed by the Company to holders of record of Shares.

ARTICLE XI

Termination and Modification;

Responsibility of Company and Plan Director

 

(a) The Board of Directors of the Company shall have the power to suspend,
terminate, amend or otherwise modify the Plan and the Chairman of the Board, the
Vice Chairman of the Board, the Vice President-Human Resources and the Treasurer
of the Employer are each authorized to make such changes from time to time to
the Plan as such officer may approve as necessary or desirable to comply with
law or to facilitate the administration of the Plan. No such suspension,
termination, amendment or modification shall restrict the right of any Employee
to withdraw all full Shares held in his or her Account, and to receive the net
proceeds, after expenses of sale, of any fractional Share held in such Account.
All participating Employees shall be given notice of any such suspension,
termination, amendment or modification at least 30 days prior to the effective
date thereof. Termination of the Plan shall have the same effects, with respect
to each Employee, as are provided for in Article 8(a) in the event of
termination of such Employee’s status as an Employee.

 

(b) Any Affiliate may adopt this Plan with the consent of the Board of Directors
of the Company; provided, however, that the Chairman of the Board, the
President, the Executive Vice President and Chief Financial Officer and the Vice
President-Human Resources of the Employer shall each have authority to permit
participation in the Plan by an Affiliate on such terms and conditions as such
officer may approve. Upon the effective date of the adoption of the Plan by an
Affiliate, the Affiliate shall become a Participating Employer. Each
Participating Employer shall be named in Appendix B. A Participating Employer
may terminate its participation in the Plan upon appropriate action.

 

11



--------------------------------------------------------------------------------

(c) The Company, Employer, Participating Employer(s), and the Plan Director
shall not be liable hereunder for any act done in good faith, or for any good
faith omission to act, including, without limitation, any claim for delay in
paying funds over to the Agent for the Account of an Employee.

ARTICLE XII

Administration, Operation and General Provisions.

 

(a) Plan Director Authority. All determinations required or permitted under the
Plan or in its administration, which are not reserved to the Board of Directors
of the Company, the Chief Executive Officer of the Employer, or the Agent or
otherwise specified under the Plan, shall be made by the Plan Director. All such
determinations, whether reserved or not reserved, shall be conclusive and
binding on the Employee or Employees affected.

 

(b) Expenses of Plan. Except as otherwise provided in the Plan, the Employer and
any Participating Employer shall pay all expenses in connection with
administration of the Plan, including, without limitation, the fees and expenses
of the Agent applicable to its Employees.

 

(c) Recoupment of Company Overpayments. Notwithstanding anything in this Plan to
the contrary, if at any time it is discovered that through error, inadvertence,
mistake or for any other reason, the Employer or any Participating Employer has
paid over to the Agent or the Company for the Account of an Employee an amount
which is in excess of the amount which should have been paid over for such
Account, pursuant to Article 5 and Appendix A, or if it shall be discovered that
an amount paid over to the Agent or the Company pursuant to Article 4(a) was in
excess of the pay due such Employee (net of all other deductions) from which
such amount was to have been deducted, and if such overpayment shall be
discovered and notice given to the Agent prior to the application of such
overpayment by the Agent or the Company to the purchase of Shares, the Agent
shall promptly return the amount of such overpayment to the Employer or
Participating Employer.

 

(d) Agent’s Tenure and Responsibility.

 

  (i)

The Agent may resign at any time by delivering its written resignation to the
Employer, and the Employer may remove the Agent at any time by delivering to the
Agent a written notice of removal; provided that such resignation or removal
shall not take effect until the effective date of an appointment of a successor
Agent. A successor Agent may be appointed by the Employer upon 30 days notice to
the participating Employees and the incumbent Agent. Each participating Employee
shall be deemed to have consented to such appointment unless such Employee
directs,

 

12



--------------------------------------------------------------------------------

 

pursuant to Article 7(b), a distribution or sale of all Shares in such
Employee’s Account prior to the effective date of such appointment. If no
successor Agent shall be appointed within 90 days of delivery of the Agent’s
resignation or notice of removal, the Plan shall terminate.

 

  (ii) The Agent shall not be liable hereunder for any act done in good faith,
or for any good faith omission to act, including without limitation, any claims
with respect to the prices at which Shares are purchased or sold for Employees’
Accounts.

 

13



--------------------------------------------------------------------------------

APPENDIX A

EMPLOYER CONTRIBUTIONS

 

(a) This Appendix A applies to the Employer and any Participating Employer
listed in Appendix B who has determined to make contributions to the Plan for
the account of its Employees who participate in the Plan.

 

(b) At the time the Employer or Participating Employer pays over to the Agent or
the Company any amount for the Account of an Employee pursuant to Article 4(a)
[Payroll Deductions] of the Plan, the Employer or Participating Employer shall
concurrently pay over to the Agent or the Company for the Account of the
Employee an additional amount equal to one-ninth of the amount so provided by
such Employee.

 

(c) Within 10 business days after the receipt of funds from an Employee pursuant
to Article 4(b) [Cash Payments] of the Plan, the Agent shall advise the Employer
or Participating Employer of such receipt and the Employer or Participating
Employer shall promptly pay over to the Agent or the Company for the Account of
such Employee an additional amount equal to one-ninth of the amount so provided
by such Employee.

 

(d) Not less than 10 business days after each dividend record date in respect of
Shares, the Agent shall advise the Employer or Participating Employer of the
amount of dividends to be received by the Agent for the Account of each Employee
on the corresponding dividend payment date, excluding those dividends for which
the Agent has received instructions pursuant to Article 4(c) [Dividend
Reinvestments] of the Plan. On such dividend payment date the Employer or
Participating Employer shall pay over to the Agent or the Company, for the
Account of each such Employee, an amount equal to one-ninth of the amount of
such dividends to be received by the Agent on such date for such Account.

 

(e) The Employer or Participating Employer shall, promptly upon request by the
Agent, reimburse or provide funds to the Agent for the payment of brokerage
commissions and other reasonable expenses of purchase incurred by the Agent
pursuant to Article 6.



--------------------------------------------------------------------------------

APPENDIX B

EMPLOYER AND PARTICIPATING EMPLOYERS

 

(a) Consolidated Edison Company of New York, Inc. is the Employer and has made
contributions on behalf of its Employees since the Plan’s inception.

 

(b) Consolidated Edison Energy, Inc. became a Participating Employer in the Plan
effective as of January 1, 2000, and has determined to make contributions on
behalf of its Employees.

 

(c) Orange and Rockland Utilities, Inc. has become a Participating Employer in
the Plan effective as of May 1, 2000, and has determined effective January 1,
2005, to make contributions on behalf of its Employees.

 

(d) Consolidated Edison Solutions, Inc. has become a Participating Employer in
the Plan effective as of September 1, 1997, and has determined to make
contributions on behalf of its Employees.

Date: October 21, 2008